Citation Nr: 1623792	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  07-17 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.C.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the VA Regional Office (RO) in Hartford, Connecticut.  

The Veteran and R.C. testified at a hearing conducted before a Decision Review Officer in July 2007, while the Veteran testified at a hearing conducted before the undersigned in June 2013.  Transcripts of both hearings have been associated with the claims file.

The case was remanded in August 2013, January 2015, and November 2015 to obtain additional treatment records and afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A lumbar spine disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a lumbar spine disorder did not develop as a result of any incident during service, to include as due to herbicide exposure.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in January 2004 and November 2010 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The November 2010 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, post-service medical records, and also secured an examination in furtherance of his claim.  As noted in the Introduction, the case was remanded, in part, to obtain additional treatment records.  In February and November 2015, the RO provided the Veteran with the necessary authorization and release forms for VA to obtain private treatment records; however, the Veteran failed to submit those forms, so such records were not obtained.  Therefore, the Board concludes that VA has discharged its duty in obtaining additional private records.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).

A pertinent VA examination was obtained in September 2013.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2015).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Regarding herbicides, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The diseases for which service connection may be presumed to be due to an association with herbicide agents do not include any of the lumbar spine disorders the Veteran has been diagnosed with.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs include an April 1968 letter to the local draft board from the Veteran's physician.  The letter shows that the Veteran was seen in February 1968 complaining of back pain that had been present for approximately two years.  The letter shows a diagnosis of probable chronic iliolumbar back strain.  The July 1969 induction examination revealed a clinically normal spine.  In his report of medical history, the Veteran answered yes to back trouble of any kind; the letter showing a diagnosis of a chronic strain was noted.  The Veteran complained of back pain in July 1969; the impression was low back pain and questionable co-existent gout.  The Veteran's June 1971 separation examination revealed a clinically normal spine.  There is no indication in the Veteran's STRs that the chronic iliolumbar back strain was worsened by his service or of any other diagnosed disorder.

A July 1971 rating decision denied the Veteran's initial claim on the basis that the Veteran's back condition preexisted service with no evidence of aggravation beyond natural progress.

The earliest documented post-service lumbar spine problems is in August 2002.  At that time, a bone scan showed osteopenia in the spine.  The Veteran complained of back pain in July 2003; X-rays showed minor degenerative changes of the thoracic spine.  An August 2003 record reveals that the Veteran had back pain as an allergic reaction following an intradermal test.  The Veteran reported having lumbago for 30 years in an October 2004 treatment record; the record also shows that MRIs in the past showed disc disease.  An MRI in December 2004 confirmed degenerative disc disease.  The December 2004 treatment records show that an MRI from 1989 was reviewed, which showed a disk bulge.  A January 2005 record shows that the Veteran reported having back problems since 1987.  He reported that he slipped on ice and fell, but that he also had problems in the lower back before that.  Another record also dated in January 2005 reveals that the Veteran was filing for workman's compensation, but that his company was denying that his back was caused by his job.  

Records in February 2005 indicate that the Veteran reported having low back pain for the majority of his adult life as well as having severe pain at work leading to work disability.  A July 2005 record again shows that the Veteran reported having back pain since falling on the ice more than 20 years ago.  A record dated in February 2006 shows that in addition to the fall on ice, the Veteran had had two motor vehicle accidents.  He reported having chronic lower back pain about 30 years.  A June 2006 record shows that the Veteran reported having several back injuries while working as a security guard, initially from a slip and fall on ice and another time from pulling on a door against a negative pressure room.  

An October 2010 letter from the Veteran shows that he reported complaining about back pain to his supervisor in Vietnam as a result of lugging heavy field stoves, equipment, and supplies.  

A February 2013 record shows that the Veteran reported having back pain since 1969 from heavy lifting.  None of the Veteran's treatment records contain any opinion relating any currently diagnosed lumbar spine disorder to his military service.  They also do not contain any diagnosis of a chronic iliolumbar strain or any opinion indicating that such disorder was worsened by the Veteran's military service.  

The Veteran was afforded a VA examination in September 2013.  He was diagnosed with iliolumbar strain, likely resolved and lumbar spondylosis/osteoarthritis.  The Veteran reported having something occurring in his back prior to enlistment, but did not recall the particulars.  He reported that he performed basic training like everyone else with no problems with the back that he could recall.  He stated the first time he recalled having back pain was in Vietnam as a cook when he had to move the equipment, including field stoves which were bulky and heavy as well as the boxed food.  He reported that he thought the stoves weighed 40 to 50 pounds.  The Veteran again stated he injured the back, felt "something"  and mentioned it to someone, but did not recall the particulars.  He reported that he was sent "somewhere" but did not recall what he was given.  He reported that he was not sure about the particulars of how long that discomfort remained, but did state that it never went away.  The Veteran reported that at the time of his discharge, his back was not the same as when he went in, but he could not compare the pain from prior to service to his in-service discomfort.

The Veteran reported working at different things following separation from service.  He reported working as a security guard from 1985 until 2004.  He reported that after he got home in 1971, he would have episodes of "something" happening and that he was "out of commission" until it got better.  He did not recall the "particulars."  The examiner noted that the Veteran was not able to supply more detailed answers to the specific questions.  The Veteran reported that over time, the back got worse, but was not able to state how.  

The examiner opined that there was no evidence of any kind that the Veteran's current back condition (mild degenerative changes of lumbar spine) preexisted service.  The examiner reported that the Veteran's current low back condition was mild multi-level degenerative changes.  The examiner opined that there was no substantial interval change since previous evaluation (2004) by March 2013 MRI of the lumbar spine.  The examiner noted that prior to service, the Veteran was diagnosed with iliolumbar strain with no significant findings at time of enlistment physical examination and lack of symptoms during service following single early report of back pain one week after enlistment.  The examiner noted that orthopedic evaluation at that time showed no evidence of any orthopedic condition.  The examiner opined that there was no objective evidence of any aggravation of this preexisting condition in service with normal exam at time of separation and no objective evidence of onset of a chronic back condition within one year of separation.  The examiner noted that the Veteran's claims file documented reports of a fall on ice more than 20 years ago and two motor vehicle accidents following discharge from service.  The examiner opined that it was as likely as not that the Veteran's current back complaints of mild degenerative changes were the result of his fall on ice in 1980's and motor vehicle accidents post-discharge likely many years after discharge from service.

The examiner also opined that there was clear and unmistakable evidence of a preexisting iliolumbar strain several years prior to enlistment as noted in the 1968 letter.  The examiner opined that that condition as likely as not resolved given absence of findings at time of July 1969 in-service orthopedic evaluation.  The examiner opined that there were no STRs documenting any increase or aggravation of that condition during service.  The examiner noted that limited pages of the Veteran's journal during service did not mention any back pain/strain and at time of discharge, there was no mention of any increase in Veteran's back strain.  The examiner noted that the Veteran reported that in his 1971 separation examination that his condition had not changed since his last physical and that his condition was good.  The examiner noted that examination was normal.  The examiner also noted that there was no objective evidence of treatment for any back condition from 1971 till 2003 in claims file.  They opined that the preexisting iliolumbar strain as likely as not resolved.

The examiner further opined that there was no objective evidence to suggest that the Veteran's current osteoarthritis/spondylosis of the lumbar spine was otherwise related to service following thorough review of the claims file.  

Based on a review of the evidence, the Board concludes that service connection for a lumbar spine disorder is not warranted.  Although the evidence shows that the Veteran had an in-service complaint and currently has a lumbar spine disorder, it does not show that any diagnosed disorder is related to his military service.

Initially, the Board finds that as regards the currently diagnosed lumbar spine disorder of degenerative changes, the Veteran was presumed to have been sound at entry only as to this diagnosis.  As discussed above, his STRs show that he had a strain prior to service.  The only medical opinion of record, that of VA examiner, shows that the iliolumbar strain preexisted service, but the current degenerative changes did not.  As this opinion was formed after interviewing and examining the Veteran, as well as reviewing his records, the Board accords it great probative value.  It is also uncontradicted.  Clear and unmistakable evidence showing preexisting degenerative changes has not been presented.  Consequently, the Board finds that the currently diagnosed lumbar spine disorder did not preexist the Veteran's military service.  

However, clear and unmistakable evidence showing a preexisting iliolumbar strain has been presented.  As discussed above, the April 1968 letter as well as the Veteran's July 1969 induction examination medical history document this strain.  Additionally, the opinion of the VA examiner, formed after interviewing and examining the Veteran, as well as reviewing the evidence, shows that the iliolumbar strain preexisted service.  Consequently, in light of this evidence, the Board finds that an iliolumbar strain clearly and unmistakably preexisted service.  

Furthermore, the Board also finds that there is clear and unmistakable evidence that the preexisting disorder was not aggravated during service.  In this case, as discussed by the VA examiner, the July 1969 treatment record for back complaints did not show any diagnosed strain.  Moreover, the Veteran's separation examination revealed a clinically normal spine.  None of the Veteran's post-service treatment records have shown any diagnosis of an iliolumbar strain.  Additionally, the examiner opined that there was no objective evidence of any aggravation of this preexisting condition in service with normal exam at time of separation and no objective evidence of onset of a chronic back condition within one year of separation.  The Board acknowledges that the examiner opined that the strain as likely as not resolved as opposed to there being clear and unmistakable evidence that the preexisting disorder did not increase in severity beyond the natural progression.  However, the fact remains that no strain was diagnosed during service; the separation examination revealed a normal spine; and there are no post-service diagnoses of a strain or any opinion indicating that such was worsened by service.  Consequently, the Board concludes that the preexisting strain was not aggravated during service.  

Having found that the currently diagnosed lumbar spine disorder did not preexist service, and that the preexisting iliolumbar strain was not aggravated by service, the Board will now discuss why service connection for the currently diagnosed degenerative changes is not warranted.

The Veteran's STRs contain no indication that the onset of any current back disorder occurred in service.  Although the Veteran had an in-service complaint in July 1979, his STRs following that are silent for any diagnosis of a chronic disorder.  His June 1971 separation examination revealed a clinically normal spine; no back disorder was diagnosed and no complaints were made.  None of the Veteran's treatment records contain any opinion relating a currently diagnosed back disorder as having its onset during the Veteran's military service.  As discussed above, the Veteran has had at least one confirmed post-service injury, if not more.  He has repeatedly reported slipping and falling on ice.  He also reported having two motor vehicle accidents as well a work injury from opening up a door against a negative pressure room.  In this case, the contemporaneous service records and post-service treatment records all fail to show that a currently diagnosed lumbar spine disorder is related to the Veteran's military service or that the onset of any current disorder began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Moreover, although the Veteran has contended that a current lumbar spine disorder is due to herbicide exposure, degenerative changes are not a disease presumptively associated with herbicides.  While service connection is not precluded on a direct basis, no medical professional has provided any opinion that a currently diagnosed lumbar spine disorder is related to in-service herbicide exposure.  The only medical opinion of record, that of the VA examiner, shows that the Veteran's currently diagnosed lumbar spine disorder is not related to his military service.  Rather, the examiner opined that it was as likely as not that the Veteran's current back complaints of mild degenerative changes were the result of his fall on ice in 1980's and motor vehicle accidents post-discharge likely many years after discharge from service.  The Board accords this uncontradicted opinion great probative value as it was formed after interviewing and examining the Veteran, as well as reviewing the evidence.

In this case, the first evidence of a current post-service lumbar spine disorder is not until 1989 when an MRI reportedly showe a disk bulge.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of lumbar spine complaints, symptoms, or findings for almost two decades between the Veteran's military service and the earliest evidence of a lumbar spine disorder is itself evidence which tends to show that a currently diagnosed lumbar spine disorder did not have its onset in service or for many years thereafter.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The Board acknowledges the Veteran's reports of having pain since service.  However, as noted above, the Veteran has had at least one post-service injury, if not more, including an injury that reportedly resulted in a workman's compensation claim.  Moreover, no complaints were made at discharge from service and a normal spine was shown on his separation examination.  In this case, in light of a normal spine at separation and evidence of post-service injuries, the Board concludes that the contemporaneous evidence fails to show a continuity of back symptomatology following the Veteran's military service.  See Curry, 7 Vet. App. at 68.

The overall evidence of record as discussed above weighs against a finding of a lumbar spine disorder being associated with the Veteran's active duty.  Without at least an equipoise in the evidence showing an association between a lumbar spine disorder and his active duty, service connection for a lumbar spine disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of a lumbar spine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a lumbar spine disorder and the Veteran's active duty, service connection for a lumbar spine disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a lumbar spine disorder is denied.  See 38 U.S.C.A §5107 (West 2014).  


ORDER

Entitlement to service connection for a lumbar spine disorder, to include as due to herbicide exposure, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


